UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7044


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTONIO ORLANDO FORDHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-00548-CMC-14)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Orlando Fordham, Appellant Pro Se. Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Antonio Orlando Fordham appeals the district court’s

order   denying   his    pro   se   motion   for   a     sentence    reduction

pursuant to 18 U.S.C. § 3582(c) (2006).             We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.                 United States v.

Fordham, No. 3:05-cr-00548-CMC-14 (D.S.C. May 30, 2008).                    We

dispense   with   oral    argument     because     the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2